    Case 2:21-cr-00335-MHT-JTA Document 20 Filed 08/19/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )    CRIMINAL ACTION NO.
      v.                                 )       2:21cr335-MHT
                                         )            (WO)
WILLIE DOSS McLEAN                       )

                                 ORDER

    This cause is before the court on defendant Willie

Doss McLean’s unopposed motion to continue trial.                  Based

on the representations made therein and for the reasons

set forth below, the court finds that trial for McLean,

now set for September 13, 2021, should be continued

pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court is limited by the requirements of the Speedy Trial

Act, 18 U.S.C. § 3161.         The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in an
    information or indictment with the commission
    of an offense shall commence within seventy days
    from the filing date (and making public) of the
    information or indictment, or from the date the
    Case 2:21-cr-00335-MHT-JTA Document 20 Filed 08/19/21 Page 2 of 4




       defendant has appeared before a judicial
       officer of the court in which such charge is
       pending, whichever date last occurs."

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).            In     granting      such      a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely to ... result in a miscarriage of justice,” §

3161(h)(7)(B)(i),        or   “would      deny    counsel      for      the

defendant ... the reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence,” § 3161(h)(7)(B)(iv).

       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McLean in a speedy trial.

Counsel for McLean has indicated that he requires more

time    to   negotiate    a   settlement     of   this    case,      which

                                   2
    Case 2:21-cr-00335-MHT-JTA Document 20 Filed 08/19/21 Page 3 of 4




involves circumstances that occurred five years ago.

Should the negotiations fall through, he will need to

prepare for trial.        The government does not oppose the

requested trial continuance.            The court therefore finds

that a continuance of the trial is necessary to allow

sufficient time for McLean to negotiate a settlement

effectively and to prepare for trial if necessary.

                                  ***

    Accordingly, it is ORDERED as follows:

    (1) Defendant        Willie        Doss   McLean’s      motion       to

continue trial (Doc. 17) is granted.

    (2) The     jury    selection       and   trial,     now   set      for

September 13, 2021, are reset for October 25, 2021, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson Jr.

United States Courthouse Complex, One Church Street,

Montgomery, Alabama.




                                   3
    Case 2:21-cr-00335-MHT-JTA Document 20 Filed 08/19/21 Page 4 of 4




    (3) The United States Magistrate Judge shall conduct

a pretrial conference prior to the October trial term and

shall   postpone      the     change-of-plea        and     any    other

appropriate deadlines.

    DONE, this the 19th day of August, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
